

115 HR 2812 IH: Enhance Partner Cyber Capabilities Act
U.S. House of Representatives
2017-06-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2812IN THE HOUSE OF REPRESENTATIVESJune 7, 2017Mr. Correa introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo direct the President to develop a strategy for the offensive use of cyber capabilities, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Enhance Partner Cyber Capabilities Act. 2.Findings (1)The North Atlantic Treaty Organization (commonly known as NATO) remains a critical alliance for the United States and a cost-effective, flexible means of providing security to the most important allies of the United States.
 (2)The regime of Russian President Vladimir Putin is actively working to erode democratic systems of NATO member states, including the United States.
 (3)According to the report of the Office of the Director of National Intelligence dated January 6, 2017, on the Russian Federation’s hack of the United States presidential election: Russian efforts to influence the 2016 presidential election represent the most recent expression of Moscow’s longstanding desire to undermine the US-led liberal democratic order..
 (4)As recently as May 4, 2017, the press reported a massive cyber hack of French President Emmanuel Macron’s campaign, likely attributable to Russian actors.
 (5)It is in the core interests of the United States to enhance the offensive and defensive cyber capabilities of NATO member states to deter and defend against Russian cyber and influence operations.
 (6)Enhanced offensive cyber capabilities would enable the United States to demonstrate strength and deter the Russian Federation from threatening NATO, while reassuring allies, without a provocative buildup of conventional military forces.
 3.Sense of Congress on cyber strategy of the Department of DefenseIt is the sense of Congress that— (1)the Secretary of Defense should update the cyber strategy of the Department of Defense (as that strategy is described in the Department of Defense document titled The Department of Defense Cyber Strategy dated April 15, 2015);
 (2)in updating the cyber strategy of the Department, the Secretary should— (A)specifically develop an offensive cyber strategy that includes plans for the offensive use of cyber capabilities, including computer network exploitation and computer network attacks, to thwart air, land, or sea attacks by the regime of Russian President Vladimir Putin and other adversaries;
 (B)provide guidance on integrating offensive tools into the cyber arsenal of the Department; and (C)assist NATO partners, through the NATO Cooperative Cyber Center of Excellence and other entities, in developing offensive cyber capabilities.
				4.Strategy for offensive use of cyber capabilities
 (a)Strategy requiredThe President shall develop a written strategy for the offensive use of cyber capabilites by departments and agencies of the Federal Government.
 (b)ElementsThe strategy developed under subsection (a) shall include, at minimum— (1)a description of enhancements that are needed to improve the offensive cyber capabilities of the United States and partner nations, including NATO member states; and
 (2)a statement of principles concerning the appropriate deployment of offensive cyber capabilities. (c)Submission to Congress (1)In generalNot later than 180 days after the date of the enactment of this Act, the President shall submit to the congressional defense committees (as that term is defined in section 101(a)(16) of title 10, United States Code) the strategy developed under subsection (a).
 (2)Form of submissionThe strategy submitted under paragraph (1) may be submitted in classified form. 5.International cooperation (a)Authority to provide technical assistanceThe President, acting through the Secretary of Defense and with the concurrence of the Secretary of State, is authorized to provide technical assistance to NATO member states to assist such states in developing and enhancing offensive cyber capabilities.
 (b)Technical expertsIn providing technical assistance under subsection (a), the President, acting through the NATO Cooperative Cyber Center of Excellence, may detail technical experts in the field of cyber operations to NATO member states.
 (c)Rule of constructionNothing in this section shall be construed to preclude or limit the authorities of the President or the Secretary of Defense to provide cyber-related assistance to foreign countries, including the authority of the Secretary to provide such assistance under section 333 of title 10, United States Code.
			